DETAILED ACTION
The instant action is in response to application 12 July 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments to the merits have been considered but are not persuasive.  First, applicant argues that the provision and/or absent status of the driven signal is not disclosed by the combination.  Examiner respectfully disagrees.  As evidence, examiner points to Figs. 1, 3, and 5.  Note that the drive signal shown in Fig. 3 is directly dependent upon the CS signal shown in Fig. 1.  While the provision/absent status is not directly detected, the signal CS and trig are both indirect functions of the drive signal.  Note that when the drive signal is absent, the CS signal should be zero or open.  As such, it is indirectly in response to the invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-18 is/are rejected under 35 U.S.C. 103 as unpanteable over Ren (US 2011/0012538) in view of Ptacek (US 2018/0054132).

Ren does not disclose if the driven signal is not provided within a first set time period, or configured to detect a light load condition by detecting a present and/or absent status of the driven signal, when the first timer is reset by the driven signal.
Ptacek teaches if the driven signal is not provided within a first set time period, or configured to detect a light load condition by detecting a present and/or absent status of the driven signal, when the first timer is reset by the driven signal (See the state machine of Fig. 3, ¶55, 33.  They are explicitly detailing light load and sleep conditions with the signal trig, and step 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ren to use timers as disclosed in Ptacek  to prevent premature disabling of the synchronous rectifier (¶11). 
As to claim 3, Ren discloses further comprising: a latch (U6), wherein the light load signal is operable to disable the logical and driven circuit by way of the latch.
As to claim 4, Ren discloses further comprising: an exit comparator (U1), configured to compare a voltage across the synchronous switch with an exit voltage threshold, wherein if the voltage across the synchronous switch is lower and remains lower than the exit voltage threshold for a second set time period (Fig. 4, Vblank), the driven signal is released, and the synchronous rectifier exits light load mode (See Figs. 5A/5B).
As to claim 5, Ren does discloses a second timer (422), configured to start timing when the voltage across the synchronous switch is lower than the exit voltage threshold (422 is turned on by a signal from item 411 which is fed by exit compactor U1); wherein if a period of time of the timing reaches the second set time period, the driven signal is released (See Figs. 5A/5B, the light load signal is being released based on the blanking signal).
As to claim 6, Ren discloses further comprising: a turn-on comparator (U1), configured to generate a turn-on signal by comparing a voltage across the synchronous switch with a turn-on voltage threshold (-70mV); and a turn-off comparator (U2), configured to generate a turn-off signal by comparing the voltage across the synchronous switch with a turn-off voltage threshold (Vref); wherein the driven signal is generated in response to the turn-on signal and the turn-off signal (U1 and U3 are regarded as similar to applicants Fig. 8, items 108, 109).
As to claim 7, Ren discloses an amplifier (U1), configured to generate a turn-on signal by amplifying (a comparator amplifies by the open loop gain) a difference between a voltage across the synchronous switch and a turn-on voltage threshold (-70mV); and a turn-off comparator 
As to claim 8, Ren discloses a synchronous rectifier used in an electronic circuit, wherein the electronic circuit has a transformer including a primary winding and a secondary winding (Fig. 1B, L1, L2), the synchronous rectifier comprising: a synchronous switch (Fig. 1B, MOSFET coupled to secondary/vout), coupled to the secondary winding of the transformer, the synchronous switch being periodically turned on and turned off in response to a driven signal (Fig. 4, Vg) to convert an input voltage (Fig. 1B, Vin) to an output voltage (Fig. 1B, Vout); and a light load comparator (Fig. 5A, item 51), so as to have the synchronous rectifier enter light load mode (abstract “Disclosed is a light load control circuit and the method accordingly where the synchronous rectification is latched off when the light load condition is detected for several successive cycles.”).
Ren does not disclose configured to compare the driven signal with a light load voltage threshold to detect a light load condition, wherein the driven signal is latched off if the driven signal is lower and remains lower than the light load voltage threshold for a first set time period (See Figs 3 & 4.  The blanking times, and miimum on and off times read on the claimed clanguage.
Ptacek teaches configured to compare the driven signal with a light load voltage threshold to detect a light load condition, wherein the driven signal is latched off if the driven signal is lower and remains lower than the light load voltage threshold for a first set time period (see above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ren to use timers as disclosed in Ptacek  to prevent premature disabling of the synchronous rectifier (¶11). 

As to claim 9, Ren discloses further comprising: a first timer (U5), configured to start timing when the driven signal is lower than the light load voltage threshold, wherein if the driven signal remains lower than the light load voltage threshold for the first set time period, a light load signal is generated, to disable a logical and driven circuit and latch off the driven signal (¶45).
As to claim 10, Ren discloses further comprising: a latch (U6), wherein the light load signal is operable to disable the logical and driven circuit by way of the latch.
As to claim 11, Ren discloses further comprising: an exit comparator (U1), configured to compare a voltage across the synchronous switch with an exit voltage threshold (-70mV), wherein if the voltage across the synchronous switch is lower and remains lower than the exit voltage threshold for a second set time period (Vblank), the driven signal is released, and the synchronous rectifier exits light load mode (Fig. 5A/5B).
As to claim 12, Ren discloses further comprising: a second timer (422), configured to start timing when the voltage across the synchronous switch is lower than the exit voltage threshold; wherein if a period of time of the timing reaches the second set time period, the driven signal is released (Figs. 5A/5B).
As to claim 13, Ren discloses further comprising: a turn-on comparator, configured to generate a turn-on signal by comparing a voltage across the synchronous switch with a turn-on voltage threshold; and a turn-off comparator, configured to generate a turn-off signal by comparing the voltage across the synchronous switch with a turn-off voltage threshold; wherein the driven signal is generated in response to the turn-on signal and the turn-off signal (U1 and U2 are regarded as similar to applicants Fig. 8, items 108, 109).
As to claim 14, Ren discloses further comprising: an amplifier, configured to generate a turn-on signal by amplifying a difference between a voltage across the synchronous switch and a turn-on voltage threshold; and a turn-off comparator, configured to generate a turn-off signal by comparing the voltage across the synchronous switch with a turn-off voltage threshold; 
	As to claim 15, Ren discloses a synchronous rectifying method used in an electronic circuit, comprising: receiving an input voltage at a primary side of a transformer (Fig. 1B, L1); periodically turning on and turning off a synchronous switch (Fig. 1B, switch connected to L2/Vout) in response to a driven signal (Fig. 4, Vg), to generate an output voltage (Fig. 1B, Vout); latching off the driven signal, to have the electronic circuit enter light load mode (abstract); otherwise continuing periodically turning on and turning off the synchronous switch.
Ren does not disclose if the driven signal is not provided within a first set time period, or configured to detect a light load condition by detecting a provison nad/or absent status of the driven signal, when the first timer is reset by the driven signal.
Ptacek teaches if the driven signal is not provided within a first set time period, or configured to detect a light load condition by detecting a provison and/or absent status of the driven signal, when the first timer is reset by the driven signal (See rejection of claim 1 above) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ren to use timers as disclosed in Ptacek  to prevent premature disabling of the synchronous rectifier (¶11). 
As to claim 16, Ren discloses further comprising: monitoring a voltage across the synchronous switch (U1), if the voltage across the synchronous switch is lower and remains lower than an exit voltage threshold (-70mV) for a second set time period (Vblank), releasing the driven signal, to let the electronic circuit exit the light load mode.
	As to claim 17, Ren discloses further comprising: amplifying (U1) a difference between a voltage across the synchronous switch and a turn-on voltage threshold (70mV), to generate a turn-on signal (U1 feeds item 411 which controls the gate signal Vg); comparing (U2) the voltage across the synchronous switch with a turn-off voltage threshold (30mV), to generate a 
	As to claim 18, Ren discloses further comprising: comparing (U1) the voltage across the synchronous switch with a turn-on voltage threshold (70mV), to generate a turn-on signal (U1 feeds item 411 which controls the gate signal Vg); comparing (U2) the voltage across the synchronous switch with a turn-off voltage threshold (30mV), to generate a turn-off signal (output of U2); and generating the driven signal in response to the turn-on signal and the turn-off signal (U1 and U2 feeds item 411 which controls the gate signal Vg).
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PETER M NOVAK/Examiner, Art Unit 2839